Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the Election filed on 05/10/2021. Claims 1-20 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 16-20 in the reply filed on 05/10/2021 is acknowledged.  The traversal is on the ground(s) that “The Office Action relies upon Macionczyk (US 2014/0016083) to support its assertion that the identified Groups I and II lack unity of invention because the groups do not share the same or corresponding special technical feature. Macionczyk is of course the prior art discussed on page 2 of the present specification, and is also the citation D1 of the international search opinion drawn up for the parent PCT application. It results from the analysis of Macionczyk made in the introductory portion of the present application that claim 1 essentially differs from Macionczyk in that during the marking process an interior layer (of the interferential coating of the optical article) absorbs the marking wavelength more greatly than any layer located between the electromagnetic source and the interior layer (last feature of claim 1)”.  
Under U.S. restriction practice, the new amended technical feature in claim 15 is not a special technical feature as it does not make a contribution over Macionzyk et al. US20140016083A1, cited on record and specification page 2 as applicant mentions, the feature “the interior layer absorbing the marking wavelength more greatly than any layer located between the electromagnetic source and the interior layer” as it can be seen in Fig. 4, [0037], [0099], layer 

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a national stage entry of application PCT/FR2017/051949, International Filing Date: 07/18/2017 claims foreign priority to 1656851, filed 07/18/2016. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2019, 05/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Specification
7.        The disclosure is objected to because of the following informalities: There is no explanation or abbreviation of what is “a layer of DSX”, “a DSX coating layer (13)” and “of a layer of DSX” in pages 22, 24.  Appropriate correction is required.
Claim Objections

8.        Claims 1, 4-6, 9, 10, 11, and 15, objected to because of the following informalities:  Examiner suggests removing the numbers in parenthesis through the claims, since they are confusing for examination purposes.  Appropriate correction is required.
Claims 3 objected to because of the following informalities: the following parameters “-“ or hyphen should be removed from the claim, as it .  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 8, 10-14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Macionczyk et al. (US20140016083A1).
Independent claim 1, Macionczyk a method for marking an optical article (1, 20) (Figs. 4-9; [0082-0110]), said method including at least one step of use of a marking machine on the optical article (1, 20)([0042] “removal of the interference system can be 
the marking machine being a marking machine that marks with an electromagnetic beam (23) ([0041] “Both the beam power density at the removal location and the beam position and the beam extent can be set in a targeted manner in the case of laser and electron beam processing”), said marking machine including an electromagnetic source configured to emit a beam having a set radiation wavelength called the marking wavelength ([0042] “The energy density introduced by a laser beam or an electron beam at the removal location is usually between 0.2 J/cm2 and 20 J/cm2”); 
the optical article being an optical article (1, 20) (Figs. 4 and 8, [0082], [0102] e.g. 4000) including a substrate (6, 21) (Fig. 4; e.g. 100) having a main face coated with an interference coating (2,3,4,5; 14,15,16,17,18,19) (see Fig. 4, [0019,0082-0085]), 
said interference coating comprising at least two superposed layers called the interior layer (4, 15) (Fig. 1, [0084] Layer e.g. 1, Layer e.g. 7) and the exterior layer (2, 14) (Fig. 4, Layer e.g. 3, Layer e.g. 2), the interior layer being located between the substrate and the exterior layer (Fig. 4; Layers e.g. 1 and 7, located between e.g. 100 and exterior layer e.g. 3), the interference coating being such that it has a reflection coefficient Re in the visible domain (380-780 nm) ([0098] “produce a different color impression for the observer upon radiation of white light”, Examiner note – white observed coming from the non ablated surfaces); 

being such that the ablated zone has a reflection coefficient Rm in the visible domain (380-780 nm), Rm being different from Re by at least 1% ([0098] as it possible the spectacle lens which produce a different color impression for the observer, it is implicit color impression requires a reflection difference of more than 1%); 
the interior layer absorbing the marking wavelength more greatly than any layer located between the electromagnetic source and the interior layer (Fig. 4, [0037], [0099], Examiner note – here the interior layer e.g. 1 is seen absorbing the marking wavelength e.g. located at 6, more greatly than any layer e.g. layers 3 or 2, located between the electromagnetic source and interior layer e.g. 1).
Claim 8, Macionczyk teaches the invention of claim 1, such that the difference between the amount of light transmitted by the ablated zone and by the unablated zone is comprised between - 0.5x(Rm-Re) and 0.5x(Rm-Re), (Rm-Re) being understood to represent the absolute value of the difference between Re and Rm (Fig. 4, [0035] “By removing the material of the interference layer system in different surface regions as far as different remaining stack thicknesses, a spectacle lens of the type described above 
Claim 10, Macionczyk teaches the invention of claim 1, such that the interference coating is itself coated with a surface coating (13, 12, 11), such as a rain-repellent coating, an anti-fog coating, an anti-fouling coating and/or at least one layer of protective material ([0012] “The optical coating of a spectacle lens can comprise an antireflective or antireflection coating, a reflective coating, a hard coating, a dirt-repellent coating, a coating that prevents or reduces fogging”).
Claim 11, Macionczyk teaches the invention of claim 1, such that the irradiating step is carried out in as many marking spots as necessary so as to locally mark a region of the main surface of the substrate of the optical article by means of multiple marking spots, said region forming a predefined pattern (22) called the marking pattern (Fig. 1 nad 8; [0102] “a laser engraving in the form of a "Z mark" on identically coated substrates (CR39). The untreated surface has a bluegreen color reflection, the weakly laser-treated 
Claim 12, Macionczyk teaches the invention of claim 11, such that there is a continuity between the marking spots that define the region forming the marking pattern, said region including less than 1% per unit area of residues from the ablated layers (Fig. 8; [0102], [0103] “The diameter of the laser dots of approximately 100 μm makes possible a resolution of approximately 250 dpi( dots per inch)”. Examiner note – from the figure there is continuity between the marking spots that define the region forming the marking pattern e.g. Z marks, each marking in said region including less than 1% per unit area of residues from the ablated layers).
Claim 13, Macionczyk teaches the invention of claim 11, such that the marking is carried out with a pitch of dimension smaller than or equal to the dimensions of the marking spot (Fig. 4, [0042] “The beam diameter is generally between 20 μm and 80 μm. The resulting diameter of a pixel produced in this way on the spectacle lens is then between 30 μm and 120 μm”. Examiner note – the diameter 80 μm of the beam would be 
Claim 14, Macionczyk teaches the invention of claim 1, such that the reflection at the marking spot has a colour (Fig. 4-8; [0098] “by means oflaser ablation, it is possible to produce structures on a spectacle lens which produce a different color impression for the observer upon irradiation with white light”. Examiner note – the reflection from laser ablation at the marking spot e.g. 6 has a colour different from that of the reflection of the unablated zone), in saturation and/or in hue, different from that of the reflection of the unablated zone.
Independent claim 15, Macionczyk teaches an optical article (30) (Figs. 4-9; [0082-0110]) including a substrate (21) (Fig. 4; e.g. 100) having a main face coated with an interference coating (14,15,16,17,18) (see Fig. 4, [0019,0082-0085]), said interference coating comprising at least two superposed layers of materials called the interior layer (15) (Fig. 1, [0084] Layer e.g. 1, Layer e.g. 7) and the exterior layer (14) (Fig. 4, Layer e.g. 3, Layer e.g. 2), the interior layer being located between the substrate and the exterior layer (Fig. 4; Layers e.g. 1 and 7, located between e.g. 100 and exterior layer e.g. 3), the interference coating being such that it has a reflection coefficient Re in the visible domain (380 780 nm) ([0098] “produce a different color impression for the observer upon radiation of white light”, Examiner note – white observed coming from the non ablated surfaces); said article (30) comprising a marking pattern (22) on the surface of the interference coating (Fig. 4, located the marking pattern at e.g. 6), the marking pattern (22) being formed by a plurality of substantially identical marking spots (P) (Fig. 4, located the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Macionczyk et al. (US20140016083A1) as applied to claim 1 above, and further in view of Pellicori et al. (US20040095645A1).
Claim 2, Macionczyk teaches the invention of claim 1, Macionczyk does not explicitly teach such that the difference between Rm and Re is, in absolute value, larger than 3%.
However, Pellicori further teaches a multilayer filter arrangement, such that the difference between Rm and Re is, in absolute value, larger than 3% (Figs. 23 and Fig. 34; [0139] “transmittance Ti, and transmittance background Tb varies by over 5% over substantial portion of the region”).
Therefore, Pellicori teaches that the difference between Rm and Re is, in absolute value, larger than 3% as it enables a filter arrangement having superior qualities (0140). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have such that the difference between Rm and Re is, in absolute value, larger than 3% as taught by Pellicori into the system of Macionzyk for having a filter arrangement having superior qualities (Pellicori, [0140]).

Claim 5, Macionczyk teaches the invention of claim 1, Macionczyk does not explicitly teach such that the interior layer (4, 15) has a thickness comprised in an interval of 1 to 100 nm, the sum of the thicknesses of the interior layer (4, 15) and of the exterior layer (2, 14) being comprised between 5 and 300 nm.
However, Pellicori teaches the interior layer (4, 15) has a thickness comprised in an interval of 1 to 100 nm (Fig. 23, Table 7, Interior Layer No. 1, for Cr with thickness 0.77 nm, Layer No. 2 for ITO with thickness 60), the sum of the thicknesses of the interior layer (4, 15) and of the exterior layer (2, 14) being comprised between 5 and 300 nm (Fig. 23, Table 7, Interior Layer No. 1, for Cr with thickness 0.77 nm, and Interior Layer No. 2 for 
Therefore, Pellicori teaches such that the interior layer has a thickness comprised in an interval of 1 to 100 nm, the sum of the thicknesses of the interior layer and of the exterior layer being comprised between 5 and 300 nm as it enables an even wider range of brilliant and high contrast colors and reduced reverse reflection while maintaining the improved transmission rates and color balancing (0024). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the interior layer has a thickness comprised in an interval of 1 to 100 nm, the sum of the thicknesses of the interior layer and of the exterior layer being comprised between 5 and 300 nm as taught by Pellicori into the system of Macionzyk for the purpose of having an even wider range of brilliant and high contrast colors and reduced reverse reflection while maintaining the improved transmission rates and color balancing (Pellicori, [0024]).
Claim 6, Macionczyk teaches the invention of claim 1, Macionczyk does not explicitly disclose such that the interference coating (2, 3, 4, 5) includes at least one absorbent layer (3).
However, Pellicori teaches such that the interference coating (2, 3, 4, 5) includes at least one absorbent layer (3) (Fig. 23, Table 7; [0078] “By tuning the cavity to absorb certain wavelengths more than others, transmission balance can be further improved. The reflection cavity created by layers 15, 17, and 19 is tuned by setting the optical thickness of the dielectric layer 17 so that the electric field maximum of the light waves desired to be removed most through transmission occur within one of the metal layers 15, 
Therefore, Pellicori teaches such that the interference coating includes at least one absorbent layer as it enables an even wider range of brilliant and high contrast colors and reduced reverse reflection while maintaining the improved transmission rates and color balancing (0024). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have such that the interference coating includes at least one absorbent layer as taught by Pellicori into the system of Macionzyk for the purpose of having an even wider range of brilliant and high contrast colors and reduced reverse reflection while maintaining the improved transmission rates and color balancing (Pellicori, [0024]).

Claim 7, Macionczyk teaches the invention of claim 6, Macionczyk does not explicitly disclose such that all the layers counted from the interior layer to the exterior layer together absorb at least 0.5% of the transmitted visible light.
However, Pellicori teaches such that all the layers counted from the interior layer to the exterior layer together absorb at least 0.5% of the transmitted visible light (Fig. 23, and 34; from Fig. 34, the layers together absorb from a transmitted visible light wavelength 400-700nm, 91.8 to 96%).
Therefore, Pellicori teaches such that all the layers counted from the interior layer to the exterior layer together absorb at least 0.5% of the transmitted visible light as it enables an even wider range of brilliant and high contrast colors and reduced reverse 
Claim 17, Macionczyk teaches the invention of claim 2, Macionczyk does not explicitly teach wherein the difference between Rm and Re is, in absolute value, larger than 5%.
However, Pellicori further teaches wherein the difference between Rm and Re is, in absolute value, larger than 5% (Figs. 23 and Fig. 34; [0139] “transmittance Ti, and transmittance background Tb varies by over 5% over substantial portion of the region”).
Therefore, Pellicori teaches wherein the difference between Rm and Re is, in absolute value, larger than 5% as it enables a filter arrangement having superior qualities (0140). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the difference between Rm and Re is, in absolute value, larger than 5% as taught by Pellicori into the system of Macionzyk for having a filter arrangement having superior qualities (Pellicori, [0140]).

Claims 3, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Macionczyk et al. (US20140016083A1) as applied to claim 1 above, and further in view of Maurice et al. (WO2015040338 using US20160207249A1 as English citation, cited on record).
Claim 3, Macionczyk teaches the invention of claim 1, Macionczyk further teaches such that the irradiating step is carried out by emitting a focused beam laser radiation having at least the following parameters: in the marking spot (24, P), a beam diameter comprised in an interval of 5 to 50 µm ([0042] “energy density introduced by a laser beam or an electron beam. The beam diameter is generally between 20 μm and 80 μm”).
However, Macionczyk does not teach the irradiating step is carried out by emitting a focused beam of pulsed ultraviolet laser radiation having at least the following parameters: - a radiation wavelength comprised in an interval of 200 to 400 nm, and - a pulse duration comprised in an interval of 0.1 to 5 ns, and - an energy per pulse comprised in an interval of 0.1 to 10 µJ, and, in the marking spot (24, P).
Further Maurice teaches such that the irradiating step is carried out by emitting a focused beam of pulsed ultraviolet laser radiation having at least the following parameters: - a radiation wavelength comprised in an interval of 200 to 400 nm ([0174-0175] “radiation wavelength comprised between 200nm and 300 nm”), and - a pulse duration comprised in an interval of 0.1 to 5 ns ([0177] “pulse duration comprised between about 0.1 ns and 5 ns”), and - an energy per pulse comprised in an interval of 0.1 to 10 µJ ([0178] “an energy per pulse comprised between about 5 μJ and about 100 μJ”).
Therefore, Maurice teaches the irradiating step is carried out by emitting a focused beam of pulsed ultraviolet laser radiation having at least the following parameters: a 
Claim 16, Macionczyk teaches the invention of claim 1, Macionczyk further teaches wherein the electromagnetic beam is a laser beam (Fig. 9, [0063], [0098] “With reference to the FIGS. 6 to 8 in the drawing, the example of an interference system consisting of silicon oxide and titanium oxide is taken as a basis below to show how, bymeans oflaser ablation, it is possible to produce structures on a spectacle lens which produce a different color impression for the observer upon irradiation with white light.”), 
Macionczyk does not explicitly teach the electromagnetic source is a laser source.
However, Maurice further teaches the electromagnetic source is a laser source (Fig. 1, [0126] “The laser source 1 thus emits pulses with a determined energy per pulse, at a given pulse frequency, for a given wavelength. The pulse duration is generally fixed 
Therefore, Maurice teaches the electromagnetic source is a laser source as it enables being inexpensive for high peak powers, and induces very little or even no environmental constraints (0141). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electromagnetic source is a laser source as taught by Maurice into the system of Macionzyk for the purpose of being inexpensive for high peak powers, and induces very little or even no environmental constraints (Maurice, [0141]).
Claim 18, Macionczyk teaches the invention of claim 3, Macionczyk does not explicitly teach wherein the radiation wavelength is within a range of 200 to 300 nm, and the energy per pulse is within a range of 0.5 to 3 µJ.
However, Maurice further teaches wherein the radiation wavelength is within a range of 200 to 300 nm ([0174-0175] “radiation wavelength comprised between 200nm and 300 nm”), and the energy per pulse is within a range of 0.5 to 3 µJ ([0178] “an energy per pulse comprised between about 5 μJ and about 100 μJ”).
Maurice does not explicitly disclose the energy per pulse is within a range of 0.5 to 3 µJ, however the value 5 μJ is very close. 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the energy per pulse to be within 0.5 to 3 µJ as it enables the source of which is easy to maintain and less .
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Macionczyk et al. (US20140016083A1) as applied to claim 1 above, and further in view of Maurice et al. (WO2015040338A1 using US20160207249A1 as English citation), Pellicori et al. (US20040095645A1).

Claim 4, Macionczyk teaches the invention of claim 1, Macionczyk does not explicitly disclose such that, when the radiation wavelength of the beam of pulsed ultraviolet laser radiation performing the irradiating step is comprised in an interval of 200 to 300 nm, the interior layer (4, 15) comprises tin.
However, Maurice teaches such that, when the radiation wavelength of the beam of pulsed ultraviolet laser radiation performing the irradiating step is comprised in an interval of 200 to 300 nm ([0174-0175] “radiation wavelength comprised between 200nm and 300 nm”).
Therefore, Maurice teaches such that, when the radiation wavelength of the beam of pulsed ultraviolet laser radiation performing the irradiating step is comprised in an 
Macionczyk, Maurice does not explicitly teach the interior layer (4, 15) comprises tin.
However, Pellicori teaches the interior layer (4, 15) comprises tin (Fig. 23, Table 7, [0136] five layers making up the stack 11 are conveniently designated the first through fifth,beginning with the first metal layer 15 disposed on the substrate 13. Examiner note – Interior layer, Layer No. 2 is ITO or Indium Tin oxide which is a solid solution of indium(III) oxide (In2O3) and tin(IV) oxide (SnO2), therefore comprises tin. https://www.americanelements.com/indium-tin-oxide-ito-50926-11-9).
Therefore, Pellicori teaches the interior layer comprises tin as it enables an even wider range of brilliant and high contrast colors and reduced reverse reflection while maintaining the improved transmission rates and color balancing (0024). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the interior layer comprises tin as taught by Pellicori into the system of Macionzyk, Maurice combination for the purpose of having an even wider .
 
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Macionczyk et al. (US20140016083A1) as applied to claim 1 above, and further in view of Conte et al. (US20060051501A1)
 	Claim 9, Macionczyk teaches the invention of claim 1, Macionczyk further teaches such that the interference coating is an antireflection coating (14, 15, 16, 17, 18) ([0024] “The simplest interference layer systems which act as antireflection coatings and which are used in spectacle lenses comprise exactly two individual layers.”) 
Macionczyk does not explicitly teaches comprises, from the surface of the substrate or of a varnish present on the substrate, to the exterior, a layer (18) of ZrO2, of 5 to 40 nm thickness, a layer (17) of SiO2, of 10 to 55 nm thickness, a layer (16) of ZrO2, of 20 to 150 nm thickness, an interior layer (15) of SnO2, of 4 to 15 nm thickness, and an exterior layer (14) of SiO2, of 50 to 120 nm thickness.
However, Conte further teaches comprises, from the surface of the substrate ([0042] or of a varnish present on the substrate, to the exterior, a layer (18) of ZrO2, thickness, a layer (17) of SiO2, a layer (16) of ZrO2, an interior layer (15) of SnO2, and an exterior layer (14) of SiO2 ([0043] multilayer antireflection coating having a high surface energy. A coating of this kind is preferably a multilayer coating in which the layers are successively of high and low refractive index and may comprise, for example, a first layer consisting of ZrO2 , a second layer consisting of SiO2 , a third layer consisting of ZrO2 , 2, of 10 to 55 nm thickness, a layer of ZrO2, of 20 to 150 nm thickness, an interior layer of SnO2, of 4 to 15 nm thickness, and an exterior layer of SiO2, of 50 to 120 nm thickness” provided by Conte has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Therefore, Conte teaches comprises, from the surface of the substrate or of a varnish present on the substrate, to the exterior, a layer of ZrO2, a layer of SiO2, a layer of ZrO2, an interior layer of SnO2, and an exterior layer of SiO2 as it enables marking by means of such energizing discharges leaves the antireflection coating layers substantially intact (0043). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have from the surface of the substrate or of a varnish present on the substrate, to the exterior, a layer of ZrO2, a layer of SiO2, a layer of ZrO2, an interior layer of SnO2, and an exterior layer of SiO2 as taught by Conte into the system of Macionzyk for the purpose of having marking by means of such .
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Macionczyk et al. (US20140016083A1), Maurice et al. (WO2015040338A1 using US20160207249A1 as English citation), Pellicori et al. (US20040095645A1) as applied to claim 4 above, and further in view of Varanasi (US20160124120A1).
 	Claim 19 Macionczyk, Maurice, Pellicori combination teaches the invention of claim 4, Macionczyk, Maurice, Pellicori does not explicitly teach wherein the interior layer consists essentially of tin dioxide SnO2.
	However, Varanasi teaches wherein the interior layer consists essentially of tin dioxide SnO2 (Fig. 1; Table 1, [0046] Example 1, “the coated glass articles of Ex 1-Ex 9 are of a glass/SnO.sub.2/SiO.sub.2 arrangement”, Examiner note – the layers are arranged by substrate, an inner layer made of SnO2 or tin oxide, such as described in [0021]).
Therefore, Varanasi teaches wherein the interior layer consists essentially of tin dioxide SnO2 as it enables an inorganic metal oxide layer of tin oxide, the refractive index is 1.8 or more (0021). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the interior layer consists essentially of tin dioxide SnO2 as taught by Varanasi into the system of Macionzyk, Maurice, Pellicori combination for the purpose of having an inorganic metal oxide layer of tin oxide, the refractive index is 1.8 or more (Varanasi, [0021]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Macionczyk et al. (US20140016083A1), Pellicori et al. (US20040095645A1) as applied to claim 1 above, and further in view of Martinu et al. (US20140354945A1).
Claim 20, Macionczyk, Pellicori combination teaches the invention of claim 5, Macionczyk, Pellicori does not explicitly teach wherein the interior layer has a thickness within a range of 4 to 15 nm, and wherein the sum of the thicknesses of the interior layer and of the exterior layer is in a range of 45 to 175 nm.
However, Martinu teaches an interference coating, wherein the interior layer has a thickness within a range of 4 to 15 nm ([0111] “in the deposition order, on the surface of the optionally coated substrate, a ZrO2 layer that is generally from 10 to 40 nm in thickness” Examiner note – the interior layer deposited on a substrate, has 10 nm thickness is between the range), and wherein the sum of the thicknesses of the interior layer and of the exterior layer is in a range of 45 to 175 nm ([0111] the exterior layers provided are “a ZrO2 or TiO2 layer that is generally from 40 to 150 nm in thickness and preferably from 50 to 120 nm in thickness, and an ITO layer that is generally from 1 to 15 nm in thickness and preferably from 2 to 10 nm in thickness, and either a layer A according to the invention, which is generally from 50 to 150 nm in thickness and preferably from 60 to 100 nm in thickness, or a layer A according to the invention coated with a layer B according to the invention (in the second case, the sum of the thicknesses of the layers A and B will generally range from 50 to 150 nm and preferably from 60 to 100 nm)”. Examiner note – the total thickness can be 55 to 190, 60 to 160, 11 to 55, 12 to 20, etc. Where most of the options should meet the condition of a sum of thicknesses  between 45 to 175 nm).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872